Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
Responsive to the amendment filed 22 March 2022, no changes are made to the claims.  Claims 29-31, 33-45, and 47-58 are currently under examination.  

Status of Previous Rejections
Responsive to the amendment filed 22 March 2022, the prior grounds of rejection are maintained.    


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-31, 35-38, 42-45, 48-51 and 53-55, 57, and 58  are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0091921 A1 (hereinafter “Paternoster”), in view of US 3900602 A (hereinafter “Rummel”).
Regarding claim 29, Paternoster teaches a method and apparatus for distributing powder to a powder bed for additive manufacturing (See title, Fig. 2, [0001]).  Paternoster teaches a hopper with walls, wherein a roller is spaced apart from the opening to form an unobstructed gap (see fig. 2-3 and [0030]-[0046]).  Paternoster teaches a rotation means to rotate the roller to dispense powder (See [0056]).  Paternoster teaches levelers that follow the powder dispenser (See Fig. 2).  Paternoster teaches binder jetting (3D Printing - see [0062]).  Paternoster does not teach a hopper which includes the roller disposed downstream the plurality of walls.   Paternoster the metering roller is located above the opening (Figs).
Rummel teaches a method of manufacturing fuel cells (See title). Rummel teaches that this involves spreading uniform layers of metal powder onto a substrate (see cols. 1-2 and Fig. 1), and that this may be a silver powder (col. 4). Rummel teaches that a binder may be applied to the metal powder if necessary (See col 2 and Fig. 1 and col. 4 describing Fig 1). Rummel teaches that the method includes a hopper with an opening, a metering roller (cylinder 3) located spaced apart from the opening, thus defining an unobstructed gap between (fig 1). Rummel teaches that a brush 2 removes the powder from the cylinder 3 (roller), and that this system destroys agglomerates and promotes uniform layers (See col. 2). Rummel teaches that the brush counter rotates with the roller 3, and the brush serves to deliver the powder to the work (see col. 4). Thus, when they are not rolling no powder would be delivered.
It would have been obvious to one of ordinary skill in the art at time of invention to have substituted the hopper and roller as taught by Paternoster with the hopper and roller as taught by Rummel, because Rummel teaches that this system destroys agglomerates and promotes uniform layers (See col. 2).  Alternatively, the simple substitution of one known element (hopper/roller of Rummel) for another (hopper/roller of Paternoster) to obtain predictable results in the distribution of the powder would have been prima facie obvious to the skilled artisan.  
Regarding claim 30-31, Rummel teaches tool that is spaced apart from the roller (rotating brush 2).  Rummel teaches that the bristles contact the outer surface of the cylinder (see col. 4).  Rummel teaches that the rotating brush corresponds in length with the hopper opening (col. 4).  
Regarding claim 35, Rummel teaches tool that is spaced apart from the roller (rotating brush 2).  
Regarding claim 36, Paternoster in view of Rummel do not teach wherein the walls of the hopper are parallel to each other.  However, the shape of the walls would have been an obvious matter to the skilled artisan.  The shape of the powder hopper does not materially affect its function as a powder hopper.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
Regarding claim 37, Rummel teaches a hopper in which the walls taper down (see Fig 1).  
Regarding claim 38, Rummel teaches that the brush counter rotates relative to the cylinder (See Fig 2 and col 4).   
Regarding claim 42, Paternoster teaches a method and apparatus for distributing powder to a powder bed for additive manufacturing (See title, Fig. 2, [0001]).  Paternoster teaches a hopper with walls, wherein a roller is spaced apart from the opening to form an unobstructed gap (see fig. 2-3 and [0030]-[0046]).  Paternoster teaches a rotation means to rotate the roller to dispense powder (See [0056]).  Paternoster teaches levelers that follow the powder dispenser (See Fig. 2).  Paternoster teaches binder jetting (3D Printing - see [0062]).  Paternoster does not teach a hopper which includes the roller disposed downstream the plurality of walls.   Paternoster the metering roller is located above the opening (Figs).
Rummel teaches a method of manufacturing fuel cells (See title). Rummel teaches that this involves spreading uniform layers of metal powder onto a substrate (see cols. 1-2 and Fig. 1), and that this may be a silver powder (col. 4). Rummel teaches that a binder may be applied to the metal powder if necessary (See col 2 and Fig. 1 and col. 4 describing Fig 1). Rummel teaches that the method includes a hopper with an opening, a metering roller (cylinder 3) located spaced apart from the opening, thus defining an unobstructed gap between (fig 1). Rummel teaches that a brush 2 removes the powder from the cylinder 3 (roller), and that this system destroys agglomerates and promotes uniform layers (See col. 2). Rummel teaches that the brush counter rotates with the roller 3, and the brush serves to deliver the powder to the work (see col. 4). Thus, when they are not rolling no powder would be delivered.
It would have been obvious to one of ordinary skill in the art at time of invention to have substituted the hopper and roller as taught by Paternoster with the hopper and roller as taught by Rummel, because Rummel teaches that this system destroys agglomerates and promotes uniform layers (See col. 2).  Alternatively, the simple substitution of one known element (hopper/roller of Rummel) for another (hopper/roller of Paternoster) to obtain predictable results in the distribution of the powder would have been prima facie obvious to the skilled artisan.  
Regarding claim 43, Paternoster teaches that the additive manufacturing apparatus includes a system for moving back and forth (see Brief Summary or Figs 2-3).  Paternoster teaches that the powder bed drops down (Fig 1 and [0026]).  
Regarding claim 44, Paternoster teaches that the additive manufacturing apparatus includes a leveler that follows (see Figs 2-3 and [0034]).  
Regarding claim 45, Rummel teaches a brush (See col. 4 or Fig 1).  
Regarding claim 48, Rummel teaches a brush (See col. 4 or Fig 1).  
Regarding claim 49, Paternoster in view of Rummel do not teach wherein the walls of the hopper are parallel to each other.  However, the shape of the walls would have been an obvious matter to the skilled artisan.  The shape of the powder hopper does not materially affect its function as a powder hopper.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
Regarding claim 50, Rummel teaches a hopper in which the walls taper down (see Fig 1).  
Regarding claim 51, Rummel teaches that the brush counter rotates relative to the cylinder (See Fig 1 and col 4).  
Regarding claim 53, Paternoster teaches that the additive manufacturing apparatus includes a leveler that follows (see Figs 2-3 and [0034]).  
Regarding claims 54-55, Paternoster in view of Rummel is applied as stated above.  
Regarding claim 57, Paternoster in view of Rummel do not teach wherein the walls of the hopper overlap with the roller.  However, the shape of the walls would have been an obvious matter to the skilled artisan.  The shape of the powder hopper does not materially affect its function as a powder hopper.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, the arrangement of the roller in connection with the lower wall of the hopper would have been an obvious matter, as the rearrangement of these elements would not have materially affected the operation of the hopper.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950.
Regarding claim 58, Rummel discloses that the powder may be applied onto a moving belt in order to dispense (see Figs. 5-6 and cols 5-6).  It would have been obvious to one of ordinary skill in the art at time of invention to have substituted the hopper and roller as taught by Paternoster with the hopper and roller as taught by Rummel, because Rummel teaches that this system destroys agglomerates and promotes uniform layers (See col. 2).  Alternatively, the simple substitution of one known element (hopper/roller of Rummel) for another (hopper/roller of Paternoster) to obtain predictable results in the distribution of the powder would have been prima facie obvious to the skilled artisan.  



Claims 39-40, 52 and 56  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0091921 A1 (hereinafter “Paternoster”), in view of US 3900602 A (hereinafter “Rummel”), further in view of US 2009/0004380 A1 (hereinafter “Hochsmann”).
Regarding claim 39-40, Paternoster in view of Rummel are applied to the claim as stated above.  The combination of these references does not teach a vibratory means.  
Hochsmann teaches an apparatus for applying a flowable material (See title).   Hochsmann teaches that the apparatus is used for selectively applying a binder to a powder bed (see [0002]), thus meeting the limitation of being for binder jet printing.  Hochsmann teaches that the apparatus includes a charging container 24, metering shaft 30, and vibration means 40 (see Fig. 1 and [0020]-[0030]).  Hochsmann teaches that the vibrating means may be a vibrating beam (see [0024]).  
Hochsmann teaches a vibration means 40 (Fig. 1).  Causing lateral motion would have been obvious to try, as a  choice of a finite number of solutions.  Hochsmann teaches that the vibration means ensures that the powder is uniform within the distribution device (see [0024]).  
It would have been obvious to one of ordinary skill in the art at time of invention to have substituted the hopper and roller as taught by Paternoster with the hopper and roller as taught by Rummel, because Rummel teaches that this system destroys agglomerates and promotes uniform layers (See col. 2), and further to have included a vibration means, because Hochsmann teaches that the vibration means ensures that the powder is uniform within the distribution device (see [0024]).  Alternatively, the combination of known elements to obtain predictable results in the distribution of the powder would have been prima facie obvious to the skilled artisan.  
Regarding claim 52, Paternoster in view of Rummel are applied to the claim as stated above.  Hochsmann teaches that the vibrating means may be a vibrating beam (see [0024]).  
Regarding claim 56, Paternoster in view of Rummel are applied to the claim as stated above.  Hochsmann teaches that the vibrating means may be a vibrating beam (see [0024]).  



Claims 33, 34, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0091921 A1 (hereinafter “Paternoster”), in view of US 3900602 A (hereinafter “Rummel”), further in view of US 4,811,864 (hereinafter “Balmer”).
Regarding claims 33-34, Paternoster in view of Rummel is applied to the claim as stated above. Paternoster in view of Rummel do not teach a roughened roller. 
Balmer teaches a means of cleaning a metering roller (See title, SUMMARY). Balmer teaches that the means may include a powder hopper, metering roller, and a rotating tool with means to scrape powder off of the metering roller (See SUMMARY OF THE INVENTION and Fig. 2). Balmer teaches that this takes the form of rods (Fig. 2, SUMMARY or col. 5). Balmer teaches that the rotating component that cleans the metering roller may alternatively include a brush (see last paragraph in col. 5). 
Regarding claim 33, Balmer teaches a roughened roller (See Fig. 1 and 2).  
It would have been obvious to one of ordinary skill in the art at time of invention to have substituted the hopper and roller as taught by Paternoster with the hopper and roller as taught by Rummel, because Rummel teaches that this system destroys agglomerates and promotes uniform layers (See col. 2), and further to have used the roller of Balmer, the combination of known parts would have yielded predictable results.  Alternatively, the simple substitution of one known element (cylinder of Rummel) for another (roller of Balmer) to obtain predictable results in the distribution of the powder would have been prima facie obvious to the skilled artisan.  
Regarding claim 34, Balmer teaches grooves (see Fig. 2). 
Regarding claim 47, Balmer teaches grooves (see Fig. 2). 


Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Paternoster in view of Rummel, and further in view of Hochsmann and US 2015/0367415 A1 (hereinafter “Buller”).
Regarding claim 41, Paternoster in view of Rummel, and further in view of Hochsmann is applied to the claim as stated above in the rejections of claims 29-40.   Paternoster in view of Rummel, and further in view of Hochsmann does not teach that the vibration includes using a linear voice coil. Hochsmann teaches a vibrator and is silent about particulars.
Buller describes a powder hopper used in additive manufacturing methods (see [0301]-[0302]
 and Figs. 15-16). Buller teaches that the powder hopper includes a means for applying vibration in order to control the rate at which a powder is distributed ([0301]). Buller teaches that the vibration means may be a rotating motor attached onto the hopper (see [0301]). The configuration of Buller reads on the linear voice coil as claimed.
It would have been obvious to one of ordinary skill in the art at time of invention to have substituted the hopper and roller as taught by Paternoster with the hopper and roller as taught by Rummel, because Rummel teaches that this system destroys agglomerates and promotes uniform layers (See col. 2), and further to have included a vibration means, because Hochsmann teaches that the vibration means ensures that the powder is uniform within the distribution device (see [0024]),  and to have used the means described by Buller because Buller teaches that such a means assists with controlling the rate at which powder is distributed.
Alternatively, the combination of known elements to obtain predictable results in the distribution of the powder would have been prima facie obvious to the skilled artisan.  

Response to Arguments
Applicant’s arguments have been carefully considered, but are not persuasive.  
Applicant argues that Paternoster does not teach the invention as claimed. This is agreed upon (see prior Office action).  Applicant argues that Rummel is nonanalogous art because it deals with manufacturing catalytic layers for electrodes in electrochemical cells. In response, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Rummel is directed to distribution of a powder into a uniform layer onto a substrate below.  While this is not additive manufacturing, the spreading of a uniform layer of powder is exactly what applicant’s invention is supposed to do. Applicant argues that Rummel teaches that different powder sizes should be used for better function. Applicant goes on to describe that Rummel solves the problem of uneven distribution of such a powder. Applicant concludes from this that Rummel does not function as a metering device for the powder “but rather seeks to fill the fuel cell” (remarks p 7). The examiner disagrees with the argument because applicant’s arguments are not commensurate with the scope of the claims, and because applicant’s arguments are not commensurate in scope with the prior art. The “metering roller” is a term, used to describe the part of the apparatus, and the “metering” is claimed ad hominem. The structure disclosed and cited in Rummel is the same structure disclosed by applicant. If applicant wishes to limit the apparatus claim to a metering amount, that amount has not ever been specified or described to this point. Secondly, the description that Rummel “seeks to fill the fuel cell” is not found in Rummel at any place. Throughout the specification of Rummel, the problem to be solved is to generate a uniform powder layer. The abstract, BRIEF SUMMARY and  drawings of Rummel all demonstrate the formation of layers throughout. IN col. 2 ll.17-20 Rummel states “the acceleration which is imparted to the catalyst powder has the effect that the latter is distributed uniformly to a high degree. Accumulations are avoided and agglomerations are destroyed.” Uniform distribution during the operation of the device is also metering by a plain meaning of that term, although this is not considered to be necessary to meet the limitations of claim 57, at least.
Applicant argues that there is no prima facie case that a skilled artisan would have sought to combine the powder dispensing device of Rummel with the additive manufacturing device of Paternoster. Applicant argues that it is known that “powder size uniformity is a very important quality” in the process, and that Rummel seeks a non-uniform distribution (remarks at p. 9). The examiner disagrees with the argument because applicant’s arguments are not commensurate with the scope of the claims, and because applicant’s arguments are not commensurate in scope with the prior art. There is no description of “powder size uniformity” in the claim or specification. Further, Rummel acknowledges that there is a problem with different sizes of powders, and solves that problem. Rummel however does not create a non-uniform layer, but a uniform layer. Throughout the specification of Rummel, the problem to be solved is to generate a uniform powder layer. IN col. 2 ll.17-20 Rummel states “the acceleration which is imparted to the catalyst powder has the effect that the latter is distributed uniformly to a high degree. Accumulations are avoided and agglomerations are destroyed.” Thus, the goal of Rummel is not fairly characterized as “non-uniform distribution.” Rummel does disclosed that a gradient may be generated when desired using the device, but this is inside an individual layer, and is actually a mark of consistency for the process of Rummel as by reducing agglomerates within the layer. There is no description in the instant claims of what would be the distribution of different powder particles having differing diameters.
In response to applicant's argument based upon the age of the references, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references. See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734